DETAILED ACTION

Receipt is acknowledged of applicant’s response to election/restriction filed on October 30 and November 9, 2020. 
Applicant had elected, with traverse, Embodiment A, and had asserted that claims 1-20 read on the elected species. Applicant indicated that claim 1 is generic.   The traversal is on the ground(s) that “As such, the restriction does not appear to require an election to any group of claims, since no claim recites or is directed toward any of the specific non-automotive entity embodiments listed in the Office Action” (remark filed on October 30, 2020) and “No claim recites or is directed toward any of the specific non-automotive entity embodiments listed in the Office Action” (remark filed on November 9, 2020). These arguments are not found persuasive; applicant may considered that “claims are definition or description of invention. Claims themselves are never species” – see MPEP 806.04(e).  The requirement is still deemed proper.
In a review of this case with a senior examiner and under compact prosecution, it was advised to withdraw the restriction requirement to cover the broadest reasonable interpretation of the claim language. In view of this advice, herein the restriction requirement had been withdrawn. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a monitoring module including instructions that when executed by the one or more processors cause the one or more processors to acquire data from the vehicle-equipped detachable sensor of an environment around the non-automotive entity when the vehicle- equipped detachable sensor is mounted to the non-automotive entity; an identification module including instructions that when executed by the one or more processors cause the one or more processors to identify, from the acquired data, an object based on a selected object type received from the mobile device; and a notification module including instructions that when executed by the one or more processors cause the one or more processors to, in response to identifying the object from the acquired data, output at least one notification signal to the mobile device in claims 1; a tracking module, the tracking module including instructions that when executed by the one or more processors cause the one or more processors to determine tracking information about the object that has been identified based at least in part on one or more of a classification of the object and the acquired data in claim 2; a calibration module, the calibration module including instructions that when executed by the one or more processors cause the one or more processors to calibrate the vehicle-equipped detachable sensor to a portion of the environment around the non-automotive entity based at least in part on mounting location parameters associated with a mounting location of the vehicle-equipped detachable sensor on the non-automotive entity in claim 10.
  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the terms “monitoring module,”  “identification module,” “notification module,” “tracking module” and “calibration module” refers to one or more processors in combination with a set of instructions (e.g., algorithm) (see specification (Pub. No.- US 2020/0082176 A1): par. 52, 53, 55, 57, 59, 62, 70, 73, 100, 114, and 116 and Figures 2-3 and 5).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Shin et al. (Patent No.: 2015/0156898 A1).

Regarding claims 1, 6-7, 11, and 16, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment of a vehicle, comprising:
	a vehicle-equipped detachable sensor (e.g., a mobile camera 3  can be attached to arbitrary sites inside or outside the vehicle in such a manner that the camera can move; wherein the mobile camera comprises processor device 10 and storage device 13 – claim 6 limitation) capable of sensing a portion of an environment around an automotive vehicle (e.g., said camera configured (i) detect movement of traffic in the vicinity, for instance vehicles, (ii) detect movement of traffic in the vicinity, for instance vehicles (ii) detect object in a surrounding environment in darkness, (iii) identify traffic signal / traffic light, (iv) identify vehicle lane deviation, (v) determine whether the driver is becoming tired) and configured to communicate with a mobile device (e.g., the mobile camera 3 is connected by way of the interface 18 to a mobile device 20; wherein the interface 18 can be WLAN / Bluetooth connection – claim 7 limitation) , the vehicle- equipped detachable sensor structured to be detached from the automotive vehicle (e.g., the mobile camera 3  can be attached to arbitrary sites inside or outside the vehicle) (see par. 16, 21, 43, 45-46, 60, 64-66; Figure 2). 
one or more processors (e.g., processor device(s) (15 and 16) – claim 9 limitation) (see par. 41, 46, 103-105 and Figure 2);
 a memory communicably coupled to the one or more processors and storing (e.g., storage device 12 on the processing device 9 ( claim 16 limitation: non-transitory computer medium); wherein the processing device 9 is embodied so as to implement an application program ("App"), the application program being located in the storage device 12 on the processor device 15) (par. 41): 
a monitoring module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to acquire data from the vehicle-equipped detachable sensor of an environment around (e.g., (i) movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature, (iii) identify traffic signal / traffic light, (iii) identify vehicle lane deviation, (v) determine whether the driver is becoming tired) (see par. 60, 64-66, 25; Figure 2).  

an identification module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to identify, from the acquired data, an object based on a selected object type received from the mobile device (e.g., said mobile device configured to receive information from a driver to control the mobile camera device via said application program; for instance, input to (i) detect movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature, (ii) identify traffic signal / traffic light, and (iii) others ) (see abstract, par. 50, 60, 64-66, 25); and 
a notification module (e.g., processor device(s) (15 and 16)) including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to, in response to identifying the object from the acquired data, output at least one notification signal to the mobile device (e.g., the mobile device 20 can be further fitted with an interface 18 with which it is possible to transmit and receive data for displaying detected information; for instance, (i) object in a surrounding environment in darkness, (ii) traffic signal / traffic light, and (iii) others) (see par. 41, 48). 

However, Max et al. does not specifically disclose (1) the vehicle- equipped detachable sensor mounted to a non-automotive entity, and (2) acquire data from the non-automotive entity when the vehicle- equipped detachable sensor is mounted to the non-automotive entity.

However, Shin et al. teach a mobile terminal comprising a demounted camera module 200 configured to send capture image to the mobile terminal when it is installed on a helmet (e.g., non-automotive entity) of a user riding a bicycle. The user can check surrounding situation via the mobile terminal held to the handle of the bicycle and understand risk element that the safe riding may be possible. Furthermore, the mobile terminal and demounted camera can be used on a vehicle (see par. 77, 64, 180-188 and Figures 1-3, 15A-15C and 16A-16B)
As Max et al. disclose a mobile device configured to display detected information from a mobile camera and given the teaching of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement Max et al.’s invention within a helmet (e.g., non-automotive entity) of a user riding a bicycle for displaying detected information (e.g., (i) movement of traffic in the vicinity - for instance,  vehicles, (ii) object in a surrounding environment in darkness – for instance, building and living creature, (iii) traffic signal / traffic light, and (iv) others) and provide a safe riding information.       
Doing so would enhance an apparatus and method for connecting a mobile device with a helmet of a user riding a bicycle for detecting object in a surrounding environment via a camera and provide a safe riding information to the user.       

Regarding claims 2, 4-5, 12, 14-15, 17 and 19-20, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment further comprising a tracking module (e.g., processor device(s) (15 and 16)), the tracking module including instructions (e.g., said application program) that when executed by the one or more processors cause the one or more processors to determine tracking information about the object (e.g., (i) movement of traffic in the vicinity, for instance vehicles, (ii) detect object in a surrounding environment in darkness, for instance, building and living creature – which can include distance to the user / driver (claim 5 limitation), (iii) identify traffic signal / traffic light, (iv) identify vehicle lane deviation, and (v) others; wherein these information can be displayed to a user via the mobile device – claim 4 limitation) that has been identified based at least in part on one or more of a classification of the object and the acquired data (e.g., vehicles, building, living creature and traffic light can be a type of object classification ) (see par. 60-61, 64-66, 25).

Regarding claims 3, 13 and 18, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment wherein the tracking information (e.g., processor device(s) (15 and 16)) includes at least one of a position of the object, a velocity of the object, an elevation of the object, a current trajectory of the object, and a predicted trajectory of the object (e.g., as the mobile device / mobile camera  can detect (i) the movement of traffic in the vicinity, for instance vehicles, (ii) object in a surrounding environment in darkness, for instance, building and living creature, (iii) identify traffic signal / traffic light, and (iv) others, it is understood that their position / speed can be determined) (see par. 60-61, 64-66, 25).

Regarding claim 10, Max et al. disclose an apparatus and method for connecting a mobile device detecting object in a surrounding environment further comprising a calibration module (e.g., processor device(s) (15 and 16)), the calibration module including instructions (e.g., application program ) that when executed by the one or more processors cause the one or more processors to calibrate the vehicle-equipped detachable sensor (e.g., mobile camera)  to a portion of the environment around based at least in part on mounting location parameters associated with a mounting location (e.g., the camera can be controlled during a journey by adjusting the recording mode, selecting night driving mode, and others) (see par. 53, 73, 87, 21).

However, Max et al. does not specifically disclose a calibration of the vehicle-equipped detachable sensor mounted on the non-automotive entity.

However, Shin et al. teach a mobile terminal comprising a demounted camera module 200 configured to send capture image to the mobile terminal when it is installed on a helmet of a user riding a bicycle. The user can check surrounding situation via the mobile terminal held to the handle of the bicycle and understand risk element that the safe riding may be possible (see par. 77, 64, 180-188 and Figures 1-3, 15A-15C and 16A-16B)
As Max et al. disclose a mobile device configured to display detected object within a surrounding environment and given the teaching of Shin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to implement Max et al.’s invention within a helmet of a user riding a bicycle for displaying detected object within a surrounding and adjusting the recording mode and / or selecting night driving mode of the mobile device to provide a safe riding information to the user.       
Doing so would enhance an apparatus and method for connecting a mobile device with a helmet of a user riding a bicycle to detect object in a surrounding environment, adjust a recording mode and / or select night driving mode of the mobile device via a camera for providing a safe riding information to the user.     

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Max et al. (Pub No.: US 2016/0125250 A1 A1) in view of Shin et al. (Patent No.: 2015/0156898 A1) as applied to claims above, and further in view of Zhang (Pub No.: US 2017/0347735 A1).
Regarding claim 8, invention, Max et al.’s invention, as modified by Shin et al., fails to disclose wherein the vehicle-equipped detachable sensor is configured to communicate with the mobile device through the non-automotive entity.
However, Zhang teaches a helmet (e.g., non-automotive entity) comprising a camera 2 configured to transmit recorded data to a mobile terminal via the helmet’s wireless communication module for providing real time information of the surrounding environment (see par. 21, 24, 26, 8, Figures 1-2 and 5).
Given the teaching of Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to further modify Max et al.’s invention to incorporate, within the a helmet of a user riding a bicycle, a wireless communication module within the helmet for transmitting recorded data to a mobile terminal to providing real time information of the surrounding environment.   
  Doing so would enhance an apparatus and method for connecting a mobile device with a helmet of a user riding a bicycle for detecting object via a camera and provide real time information of the surrounding environment to the user.       

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O .Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664